FILED
                            NOT FOR PUBLICATION                             MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES EDWARD JONES,                              No. 15-35079

               Plaintiff - Appellant,            D.C. No. 3:14-cv-05018-BHS

 v.
                                                 MEMORANDUM*
SPECIAL COMMITMENT CENTER; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      James Edward Jones, a Washington pre-trial civil detainee, appeals pro se

from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

constitutional claims in connection with the quality and temperature of the water


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and air in his housing unit at the Special Commitment Center (“SCC”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, and may affirm on any

basis supported by the record. Enlow v. Salem-Keizer Yellow Cab Co., 389 F.3d
802, 811 (9th Cir. 2004). We affirm in part, reverse in part, and remand.

      Summary judgment was proper as to Jones’ claims against defendants

Dubble and Nerio, and his water temperature, air temperature, and air quality

claims against defendant Strong, because Jones failed to raise a genuine dispute of

material fact as to whether these defendants were personally involved in a

constitutional violation or whether their conduct caused any such violation. See

Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (requirements for

establishing supervisory liability).

      The district court granted summary judgment for Strong on Jones’ water

quality claim. However, Jones raised a genuine dispute of material fact as to

whether Strong violated his Fourteenth Amendment rights by subjecting him to

punishment. See Jones v. Blanas, 393 F.3d 918, 931-32 (9th Cir. 2004) (analyzing

pre-trial civil detainees’ conditions of confinement under the Fourteenth

Amendment and explaining that such individuals cannot be subject to conditions

amounting to punishment). The record contains evidence showing that the water in

Jones’ housing unit was often brown, had floating debris, and at least once, caused


                                          2                                     15-35079
Jones and another detainee gastrointestinal distress and vomiting. See Keenan v.

Hall, 83 F.3d 1083, 1091 (9th Cir. 1996), amended by 135 F.3d 1318 (9th Cir.

1998) (reversing summary judgment on prisoner’s Eighth Amendment claim

alleging that water in his housing unit was “Blue/Green in Color and Foul

Tasting[,]” even though defendants produced evidence that “recent water quality

tests showed that the water was pristine” (internal quotation marks omitted)).

Jones also submitted evidence showing that staff occasionally told detainees not to

use the water and passed out water bottles, and Strong did not address Jones’

concern that he was unable to shower, wash, or shave. Accordingly, we reverse

summary judgment on this claim and remand for further proceedings.

      Contrary to Jones’ contention, the district court did not overlook his claim

regarding SCC Policy 204 because it granted summary judgment on this claim.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Each party shall bear its own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                          3                                      15-35079